PER CURIAM.
Although we find no abuse of discretion in the determinations of the time appropriately expended by the plaintiffs attorney and his hourly rate, we conclude that there is no basis for the 2.0 multiplier applied by the trial court. See Standard Guar. Ins. Co. v. Quanstrom, 555 So.2d 828 (Fla.1990); Gonzalez v. Veloso, 731 So.2d 63 (Fla. 3d DCA 1999); Simmons v. Royal Floral Distributors, Inc., 724 So.2d 99 (Fla. 4th DCA 1998); Askowitz v. Susan Feuer Interior Design, Inc., 563 So.2d 752 *764(Fla. 3d DCA 1990), review denied, 576 So.2d 292 (Fla.1991).
Accordingly, the cause is remanded with directions to make an award of one-half of the present judgment for attorney’s fees.
GODERICH and RAMIREZ, JJ., concur.